Citation Nr: 1449435	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Montgomery GI Bill benefits beyond August 28, 2009.

(The issue of entitlement to payment of, or reimbursement for, private medical expenses associated with treatment the Veteran received from Northwest Weightloss Surgery in Everett, Washington, on January 6, 2012, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.

The Veteran indicated on his June 2010 substantive appeal that he wished to be afforded a hearing before a Member of the Board at his local RO.  The Veteran cancelled this request in September 2010.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In December 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The record reflects that the Board has received additional evidence since the most recent supplemental statement of the case, and that the Veteran's accredited representative, in an October 2014 written statement, has waived initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested extension of the delimiting date for his Montgomery GI Bill benefits beyond August 28, 2009.  He contends that this date should be extended pursuant to 38 C.F.R. § 21.7051(a)(2) based on the rationale that he "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct."  He has cited psychiatric disability and back and knee injuries as the reasons he was unable to attempt to complete his master's degree within the allotted time.  

The Board previously remanded this case for the purpose of obtaining private medical records that were identified by the Veteran.  These records have been obtained, as have a large quantity of VA medical records.  The Board is unable to make its own determination as to whether the Veteran "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct."  The Board therefore finds it necessary to remand this case in order to obtain a medical opinion that addresses this question.    

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate examiner for review and an opinion with respect to whether the Veteran was prevented from initiating or completing his master's degree prior to August 28, 2009, because of physical or mental disability.  The examiner should completely review the claims file and should provide a complete rationale for all opinions.  The examiner should address the Veteran's contentions regarding the impairment caused by his psychiatric disability and his back and knee disabilities.  

If the examiner finds that examination of the Veteran is necessary in order to render this opinion, the Veteran should be scheduled for an examination, and a full history should be obtained directly from the Veteran.  All necessary testing should be completed, and the findings should be reported in detail.

2.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If the benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



